Roberts, J.
The point in this case is whether or not the road obstructed was shown to be a public road. It is contended by appellant that it was not a public road, because the persons appointed to lay out the road did not perform their duty as required by law, and until that was done the order creating the road was inoperative.
The act of Congress of 1836, under which this order was made, vests in the “ County Court full power to order the laying out public roads, when necessary.” It provides also that whenever it shall be deemed necessary to lay out any new road, the County Court shall appoint at least five freeholders or householders, who shall be entrusted by the court to lay out the road so ordered to the greatest advantage of the inhabitants, and as little as may be to the prejudice of enclosures.” (2 sec. Act of 1836, 1 Cong., 157.)
This act does not prescribe the particular mode to be pursued by these persons in “ laying out the road.” The object of their appointment was to select the route or locality of the road. If, from the character of the country, they could designate the route by a reference to natural objects, as well as by passing over the ground and marking trees or setting up mounds, it is not perceived why that mode would not equally well accomplish the object of the law.
It is shown in this case that such designation was made by the persons appointed by reference to natural objects, and was adopted by the County Court; that overseers were appointed on the road, and that it had been worked and used as a public road.
We think this was sufficient. • There being no error shown upon the record, the judgment is affirmed.
Judgment affirmed.